Citation Nr: 9918526	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of chronic lumbosacral strain with 
degenerative changes and herniated nucleus pulposus L5-S1, 
currently evaluated as 10 percent disabling.

2.  Evaluation of right knee strain with degenerative 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1984 to 
September 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of both issues on appeal to 
the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board concurs in the RO's determination and finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Service connection for degenerative changes in the 
lumbosacral spine and right knee under Diagnostic Code 5010 
for traumatic arthritis was granted in December 1994 and 
assigned a 10 percent evaluation.  Service connection for 
reactive airway disease was also denied in addition to other 
service connection claims.  The appellant perfected an appeal 
as to the back, knee and reactive airway disease only.

In November 1996, the Board remanded these claims for the RO 
to obtain additional treatment records, schedule a VA 
orthopedic examination, clarify service connection for the 
back and the knee and consider an extraschedular rating.

In June 1997, the RO granted service connection for chronic 
lumbosacral strain with degenerative changes and herniated 
nucleus pulposus L5-S1 and assigned a 10 percent evaluation 
from date of claim.  Service connection for chronic right 
knee strain with degenerative changes was granted with a 10 
percent evaluation assigned from date of claim.  Service 
connection for reactive airway disease/asthma was denied.

In May 1998, the Board remanded the claim for service 
connection for reactive airway disease for the RO to schedule 
an examination to clarify a diagnosis.  The knee and back 
claims were remanded to determine whether examinations from 
July 1997 referred to in the claims folder were conducted and 
to obtain any reports.

The RO issued a rating decision in October 1998 that granted 
service connection for asthma and assigned a 10 percent 
evaluation.  This is a full grant of the benefit sought on 
appeal and is no longer before the Board.  In order to 
continue that claim on appeal, the appellant would have 
needed to file a new notice of disagreement.  Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative changes and 
herniated nucleus pulposus at L5-S1 is manifested by no more 
than slight limitation of motion and mild symptoms.

2.  Chronic right knee strain with degenerative changes is 
manifested by no more than minimal functional impairment.


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative changes and 
herniated nucleus pulposus at L5-S1 is no more than 10 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010-5293 (1998).

2.  Right knee strain with degenerative changes is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010-5260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims for increased evaluations for chronic lumbosacral 
strain with degenerative changes and herniated nucleus 
pulposus L5-S1 and for chronic right knee strain with 
degenerative changes are well grounded.  Where the claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  The Board has continued the issue 
as entitlement to an increased evaluation.  The appellant is 
not prejudiced by this naming of the issue.  The Board has 
not dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  It also 
appears that the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  Fenderson v. Brown, 12 Vet. 
App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records from the VA Medical Center, and a private 
hospital were obtained and VA examinations were conducted.  
The claim was remanded twice by the Board to ensure that 
development of all available evidence was completed.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant testified before the Board in September 1996.  
He had pain in the lower part of his back that extended down 
to the back of his legs.  The pain limited him in what he 
could do.  He did not lift more than 25 pounds.  He could not 
really play with his children and had to sit to do things 
with them.  He could not bend to tie his shoes.  He sometimes 
listed to one side to take pressure of his back.  He had 
muscle spasm on a daily basis.  He had constant pain in his 
knee that occurred when he walked, went upstairs or did any 
activity that caused him to use his right knee.  He was not 
able to jog because it caused his knee to swell.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Lumbosacral Strain with Degenerative Changes

The Board has considered all Diagnostic Codes that may be 
applied to the appellant's low back disability.  The 
appellant is rated under Diagnostic Code 5010 for arthritis 
due to trauma, substantiated by X-ray findings, which directs 
that such a disability is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 for degenerative arthritis 
(hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion, and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

Diagnostic Code 5292 for Limitation of Motion of the Lumbar 
Spine, provides that a severe disability warrants a 40 
percent rating, a moderate disability warrants a 20 percent 
rating, and a slight disability warrants a 10 percent rating.

Diagnostic Code 5295 for lumbosacral strain provides that for 
a severe disability; with listing of whole spine to opposite 
side, positive Goldthwaite's sign; marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating is warranted.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is warranted.  With characteristic pain on motion, a 10 
percent rating is warranted.  With slight subjective symptoms 
only, a 0 percent rating is warranted.

Diagnostic Code 5293 for Intervertebral Disc Syndrome 
provides that for pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, a 60 
percent rating is warranted.  For severe disability with 
recurring attacks, with intermittent relief, a 40 percent 
rating is warranted.  For moderate disability with recurring 
attacks, a 20 percent rating is warranted.  For mild 
disability, a 10 percent rating is warranted.  Postoperative 
and cured, a 0 percent rating is warranted.

Service medical records were reviewed.  The records contain 
multiple complaints of low back pain starting.  Initial 
diagnoses included pulled muscle and lumbar strain.  A 
magnetic resonance imaging scan in August 1993 revealed a 
focal herniated disc at L5-S1 with mild to moderate 
compression on the thecal sac at that level.  A Medical Board 
recommended the appellant's discharge from service.

A VA examination was conducted in October 1994.  The 
appellant reported recurrent pain with prolonged walking or 
standing and with bending or lifting.  Occasionally the pain 
radiated down into the right thigh, but he did not describe 
any type of neurological loss in the lower extremities.  On 
examination, he was obese and appeared to be in adequate 
health.  He had normal gait and posture.  There was normal 
spinal curvature throughout.  He did not complain of 
tenderness to a punch over the vertebra.  There was no 
paravertebral muscle spasm or tenderness and there was full 
range of motion throughout the back without any complaint of 
pain.  He was neurologically normal.  A history of 
intermittently symptomatic lumbosacral strain was diagnosed.

A January 1995 record from the Comanche County Memorial 
Immediate Care Center reported that the appellant was 
recently involved in a motor vehicle accident and had chronic 
low back pain since.  One week after the accident he was seen 
at the VA Medical Center for continued back pain, and again 
in April and July 1995.

VA Medical Center records document complaints of low back 
pain.  In February 1996 his back was nontender on 
examination.  In August 1996 there was decreased range of 
motion in his back.  Motor and sensory findings were within 
normal limits; deep tendon reflexes were 2+.  In November 
1996 the findings were identical to August 1996.  

A VA neurological examination in January 1997 noted a 
complaint of low back pain that radiated into the posterior 
aspects of both lower extremities.  He had difficulty walking 
more than a few hundred feet without severe pain.  He was 
diagnosed with low back pain with radiation into the lower 
extremities that indicated nerve root irritation.  This was 
worse on the right than on the left.  There were no 
functional deficits except for straight leg raising that was 
positive at 60 degrees on the right and at 70 degrees on the 
left with appropriate pain radiation.  In a separate joints 
examination of the lumbar spine, his posture was erect with a 
level pelvis and no scoliosis.  Flexion was to 55 degrees; 
extension to 25 degrees; right and left lateral bending to 25 
degrees.  He complained of pain at the extremes of motion in 
all planes.  Axial compression caused low back pain and 
simulated rotation brought forth a complaint of pain.  These 
were nonanatomic responses.  He was tender over the spinous 
process of L5.  Straight leg raising elicited a complaint of 
back pain at 45 degrees bilaterally without any suggestion of 
sciatica.  This was a negative test result.  Neurologic 
examination detected no motor weakness or sensory deficit in 
either lower extremity.  He could walk on his heels and toes 
and squat and arise without difficulty.  Associated X-rays 
revealed intact vertebral bodies in good alignment.  There 
was some mild straightening of the lumbar spine that could be 
due to muscle spasm.  Disc spaces were well maintained.  The 
final impression was that there was no objective evidence of 
organic pathology in the lumbar spine.  In comments, the 
examiner reported that the appellant complained of pain 
during testing that should not be painful and put no stress 
on the lumbar spine.  His active range of motion was normal.

May 1997 VA Medical Center records noted a complaint of low 
back pain with radiation to the right thigh.  There was a 
decreased in range of motion in his back and his motor and 
sensory status was within normal limits.  Deep tendon 
reflexes were 1+ bilaterally.  His condition was noted as 
stable.

A VA examination was conducted in July 1997.  His back hurt 
when bending or lifting and at times while standing for more 
than 30 minutes.  He sometimes had radiation into his right 
leg when sitting.  He was very obese, and walked into the 
clinic without any gait deviations.  He was able to dress and 
undress without any difficulty.  He was able to don and doff 
his shoes and get onto the examination table without any 
difficulty.  He stated that his back would hurt to assume the 
supine position but accomplished it without any discomfort.  
Lumbosacral curvature was normal and without deformity.  
There was no paraspinal, sacroiliac or hip tenderness.  
Flexion was to 50 degrees; extension to 15 degrees; rotation 
bilaterally to 40 degrees.  There was no discomfort during 
any of these movements and the range was normal for his 
stature.  Straight leg raising was positive at 60 degrees on 
the right and 80 degrees on the left with some subjective 
complaints of back pain.  There was no suggestion of 
sciatica.  He walked on heels and toes without any 
discomfort.  While standing on the heels he complained of 
right leg pain but there were not signs of difficulty or 
discomfort.  Probable degenerative joint disease of the 
lumbar spine without functional limitation was diagnosed.  
Associated X-rays revealed intact vertebral bodies in good 
alignment.  Minimal degenerative changes were noted.  The 
disc spaces were well maintained.

In February 1998 he complained of back pain for 3 days after 
walking normally down the stairs and a 2-day history of 
incontinence.  Deep tendon reflexes were 2+ and strength was 
5/5.  Straight leg raising was position at 90 degrees.  Heel-
toe walking was within normal limits.  The appellant declined 
rectal examination.  Associated X-rays of the lumbar spine 
revealed mild narrowing at the L5-S1 interspace.  The height 
of the others was unremarkable.

On balance, the preponderance of the evidence is against the 
claim under all of the Diagnostic Codes applicable to the 
appellant's disability.  Considering Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, findings after 
assessment of the appellant's range of motion were reported 
in January and July 1997.  Both times the examiner indicated 
that for this appellant the range of motion was normal.  One 
examiner specifically noted that the range of motion was 
normal for the appellant's stature.  The examiner's comment 
reflects that the deviation in the range of motion was due to 
stature rather than limited motion due to service-connected 
disease or injury.  See 38 C.F.R. § 4.14 (1998).

Other records merely mention that there was a decrease in 
range of motion.  The Board has considered whether there was 
functional limitation due to painful motion or other 
complaints that would warrant a higher evaluation.  In 
January 1997, he complained of pain at the extreme of motion 
and in July 1997 there was no discomfort with movement.  The 
preponderance of the evidence establishes that the functional 
impairment is no more than slight.

Under Diagnostic Code 5295 for lumbosacral strain, the 
preponderance of the evidence is against an evaluation 
greater than 10 percent.  The clinical evidence establishes 
that he does not have listing of the entire spine, a positive 
Goldthwaites sign loss of lateral motion or marked limitation 
of motion.  Although the appellant has complained of daily 
spasm and one X-ray examination disclosed straightening 
(which could have been due to muscle spasm), the vast 
majority of the evidence establishes that the appellant does 
not have spasm on more than a remarkably infrequent basis.  
His assertions of daily spasm and listing are unsupported by 
the evidence and accorded little probative value when the 
entire record is considered.  We also note that at least one 
examiner determined that the appellant was only 
intermittently symptomatic.

Under intervertebral disc syndrome, the preponderance of the 
evidence is against a finding of moderate disability.  He was 
neurologically normal in October 1994.  Although he 
complained of pain that radiated to the right thigh, he did 
not describe any type of neurological loss in the lower 
extremities.  Motor and sensory findings were normal in 
February 1996.  There was no suggestion of sciatic 
neuropathy, motor or sensory weakness in January 1997.  Motor 
and sensory status was normal in May 1997 and there was no 
suggestion of sciatica in July 1997.

The Board has considered the appellant's testimony.  The 
appellant is competent to state that his condition is worse 
or deserving of a higher evaluation.  The Board does not 
dispute that he has pain.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  The 
preponderance of the evidence is against an increased 
evaluation for his disability under any applicable Diagnostic 
Code and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990). 

Lastly, in regard to DeLuca and the regulations governing 
functional impairment, the preponderance of the evidence is 
against the claim.  The appellant has complained of pain, 
however, we are presented with the opinion of a professional 
that he complained of pain during activities that should not 
have produced pain.  The appellant's assertions of pain are 
rejected as not satisfactorily confirmed.  38 C.F.R. Part 4, 
Code 5003.  The appellant has not identified incoordination 
and the examination disclosing his ability to don and doff 
his shoes, dress and undress without difficulty establishes 
that that incoordination is not present.  The appellant's 
statement that he cannot tie his shoes is rejected based on 
the more probative medical evidence, including objective 
evidence of donning and doffing his shoes.  The appellant has 
also implied that he has weakness or excess fatigability due 
to an inability to lift weight or play.  However, the 
appellant's strength has been graded as 5/5.  The Board 
concludes that the clinical evidence of 5/5 strength is more 
probative than his unsupported assertions of weakness or 
excess fatigability.  We have also considered the possibility 
of disability during exacerbations.  However, there are 
repeated examinations that tend to establish that any 
exacerbation is infrequent and the overall function 
impairment due to any factor is no more than slight.  The 10 
percent evaluation is adequate to compensate for 
exacerbations.  38 C.F.R. § 4.1 (1998).  Ultimately, when the 
testimony is compared with the numerous medical records, the 
testimony is accorded diminished probative weight.

Right Knee

The appellant is rated under Diagnostic Code 5010 for 
traumatic arthritis which, as previously stated, directs 
evaluation under limitation of motion of the affected joint.  
Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  Diagnostic Code DC 5261 provides for 
disabilities involving limitation of extension of the leg.  
With extension limited to 45 degrees, a 50 percent evaluation 
is warranted.  With extension limited to 30 degrees, a 40 
percent evaluation is warranted.  With extension limited to 
20 degrees, a 30 percent evaluation is warranted.  With 
extension limited to 15 degrees, a 20 percent evaluation is 
warranted.  With extension limited to 10 degrees, a 10 
percent evaluation is warranted.  When extension limited to 5 
degrees, a noncompensable evaluation is assigned.

Absent evidence of ankylosis of the knee, or recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, nonunion of the tibia and fibula, or genu 
recurvatum, no other Diagnostic Codes pertaining to the knee 
are applicable.

Service medical records document complaints of right knee 
pain with tenderness and swelling.  Strain was diagnosed.

A VA examination was conducted in October 1994.  He 
complained of recurrent pain with walking up and down stairs, 
running or jumping.  There was no history of locking or 
instability.  On examination, all peripheral joints appeared 
normal in size and shape and had full range of motion.  The 
appellant did not complain of painful movement and there was 
no crepitus or edema.  He had excellent muscular development 
and strength in all extremities.  Degenerative changes in the 
right knee were noted without fracture or dislocation.

VA Medical Center records from July 1995 documented 
complaints of right knee pain.

A VA examination was conducted in January 1997.  He 
complained of weakness in his knee and pain with walking or 
climbing stairs.  There was no swelling, effusion or 
deformity in his right knee.  There was no retropatellar 
crepitation.  The examiner was unable to sublux the patella 
laterally.  He had full extension and 140 degrees of flexion 
in the right knee which was normal for his age.  Active and 
passive range of motion was equal bilaterally.  There was no 
quadriceps atrophy.  He did not complain of any tenderness 
around the knee.  The ligaments were stable to varus and 
valgus stress in extension and 30 degrees of flexion.  The 
anterior drawer test, posterior drawer test and Lachman tests 
were negative.  The examination was normal for a patient of 
his age.  Mild osteoarthritis in the right knee was diagnosed 
after X-ray.  In comments, the examiner indicated that the 
right knee recorded a full range of motion with no evidence 
of weakness or instability.  He could squat without complaint 
of pain.

A VA examination was conducted in July 1997.  The appellant 
complained of right knee pain with walking sometimes and with 
stairs most of the time.  Examination of the right knee 
included range of motion of the left knee for comparison.  
Flexion was to 110 degrees; left knee to 100 degrees.  The 
main reason for the limitation of flexion was due to his 
muscular and fatty tissue.  Extension was to 0 degrees 
bilaterally.  He did not have any difficulty during range of 
motion.  Palpation was nontender.  There was no swelling and 
no medial or lateral instability.  Lachman's test was 
negative.  Anterior and posterior drawer sign tests were 
negative at 90 degrees flexion of the knee.  There was mild 
crepitation in the right knee.  Rotation was not painful and 
valgus/varus was negative.  Associated X-rays revealed early 
changes of degenerative arthritis.

Degenerative joint disease in the right knee was diagnosed in 
May 1998 and swelling and pain were present.

On balance, the preponderance of the evidence is against a 
higher evaluation and there is no doubt to be resolved.  The 
current evaluation contemplates the presence of degenerative 
changes and some pain.  See 38 C.F.R. § 4.59 (1998).  The 
evaluation is also consistent with limitation of flexion to 
45 degree and limitation of extension to 10 degrees.  In 
order to warrant an increased evaluation, the disorder must 
approximate the actual or functional equivalent of limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees.  In regard to the appellant's actual range of 
motion, the ranges described have never approximated a 
compensable range of motion.  The appellant has implied that 
he has increased impairment noting difficulty climbing 
stairs.  However, neither weakness nor incoordination has 
been identified.  The examiner specifically noted the absence 
of atrophy.  38 C.F.R. § 4.40.  In 1994 it was noted that he 
had excellent strength and in 1997 it was established that 
there was no evidence of weakness.  This evidence refutes any 
assertion of impairment due to weakness.  In 1997 the 
examiner also noted that active and passive range of motion 
were equal.  This establishes that any functional impairment 
is equal to actual limitation of motion.  This fact is 
further supported by the examiner's opinion that the 
appellant did not have difficulty during range of motion.  In 
regard to the excess fatigability or exacerbations, the 
appellant's own statement are non-specific and do not provide 
a basis to award an evaluation in excess of 10 percent.  In 
sum, there is minimal functional impairment.



ORDER

An increased evaluation for chronic lumbosacral strain with 
degenerative changes and herniated nucleus pulposus L5-S1 is 
denied.  An increased evaluation for right knee strain with 
degenerative changes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

